DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. US 2016/0079411 in view of Ryu US 2004/0119076.

    PNG
    media_image1.png
    788
    1365
    media_image1.png
    Greyscale

Re claim 1, Hino teaches a semiconductor device (fig1), comprising: 
a first element region (region on the left with 22, fig4) including a first semiconductor region (20, fig1, [46]) of a first conductivity type (n, [46]), the first semiconductor region including a first partial region (see figure above), a second partial region (see figure above), and a third partial region (see figure above), 
a first conductive layer (70 right, fig1, [62]), a second direction (see figure above) from the first partial region toward the first conductive layer crossing a first direction (see figure above) from the second partial region toward the first partial region, 
a second conductive layer (75, fig1, [54]), the third partial region being between the second partial region and the second conductive layer in the second direction (see figure above), the second conductive layer having a Schottky contact with the third partial region ([54]), 
a second semiconductor region (30 right, fig1, [46]) of a second conductivity type (p, [46]), the second semiconductor region including a first semiconductor portion (see figure above), the first semiconductor portion being between the first partial region and the first conductive layer in the second direction (see figure above), 


    PNG
    media_image2.png
    704
    1263
    media_image2.png
    Greyscale

Ryu teaches a third semiconductor region (26’, fig2B, [41]) of the first conductivity type (n, [41]), at least a portion of the third semiconductor region being between the first partial region (12 directly under 24 and 22, fig2B) and the first semiconductor portion (20 directly under 24 and 22, fig2B) in the second direction, a concentration of an impurity of the first conductivity type (n, [41]) in the third semiconductor region being greater than a concentration of the impurity of the first conductivity type in the first partial region (12, n-, fig2B, [40]). Ryu also teaches inserting a region with higher carrier concentration directly under p-well help reduce on-state resistance ([39]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hino and Ryu to insert a region with higher carrier 
Re claim 2, Hino in view of Ryu teaches the device according to claim 1, wherein the concentration of the impurity of the first conductivity type in the third semiconductor region (Ryu, 26 as n, fig2B, [41]) is greater than a concentration of the impurity of the first conductivity type in the third partial region (Ryu, gap with carrier concentration of 12 as n-, fig2B, [40, 42]).
Re claim 3, Hino in view of Ryu teaches the device according to claim 1, further comprising: a second element region (Hino, region on the right with 23, fig4) including at least one of a transistor or a diode (Hino, SBD 92, fig4, [62]), at least a portion of the first element region being provided outside the second element region (see figure above).
Re claim 4, Hino in view of Ryu teaches the device according to claim 1, wherein the first element region further includes a fourth semiconductor region (Hino, 35 right, fig1, [50]) of the second conductivity type (Hino, p, [50]), the fourth semiconductor region is provided between the first semiconductor portion and the first conductive layer in the second direction (see figure above), and a concentration of an impurity of the second conductivity type in the fourth semiconductor region (Ryu, p-type contact 22 as P+, [45]) is greater than a concentration of the impurity of the second conductivity type in the first semiconductor portion (Ryu, well 20 as p, [42]).
Re claim 5, Hino in view of Ryu teaches the device according to claim 4, wherein the first conductive layer (Hino, ohmic electrode 70 right, fig1, [62]) has an ohmic contact with the fourth semiconductor region (Hino, 35 right, fig1, [50]).
Re claim 6, Hino in view of Ryu teaches the device according to claim 4, wherein the first element region further includes a first compound region (Ryu, nickel silicide formed between source contact 30 and SiC layer 22 and 24 during annealing process, ~825C, [47]; nickel silicide formation temperature being 400-600C as shown in teaching reference Liu et al. US 2015/0171166 [17]), the first 
Re claim 7, Hino in view of Ryu teaches the device according to claim 6, wherein the first compound region includes a silicide (Ryu, nickel silicide formed between source contact 30 and SiC layer 22 and 24 during annealing process, ~825C, [47]; nickel silicide formation temperature being 400-600C as shown in teaching reference Liu et al. US 2015/0171166 [17]).

    PNG
    media_image3.png
    658
    1212
    media_image3.png
    Greyscale

Re claim 8, Hino in view of Ryu teaches the device according to claim 1, wherein the first semiconductor region further includes a fourth partial region (see figure above), the first partial region is between the second partial region and the fourth partial region in the first direction (see figure above), and a direction from the fourth partial region toward a portion of the third semiconductor region is along the second direction (see figure above).

    PNG
    media_image4.png
    772
    925
    media_image4.png
    Greyscale

Re claim 9, Hino in view of Ryu teaches the device according to claim 4, wherein the fourth semiconductor region includes a first end and a second end (see figure above), a direction from the first end toward the second end is along the first direction, a position in the first direction of the first end is between a position in the first direction of the third partial region and a position in the first direction of the second end (see figure above), the third semiconductor region includes a third end and a fourth end, a direction from the third end toward the fourth end is along the first direction (see figure above), the position in the first direction of the first end is between a position in the first direction of the third end and a position in the first direction of the fourth end (see figure above), and the position in the first direction of the second end is between the position in the first direction of the first end and the position in the first direction of the fourth end (see figure above).
Re claim 10, Hino in view of Ryu teaches the device according to claim 9, wherein a second distance in the first direction between the position in the first direction of the second end and the position in the first direction of the fourth end is greater than a first distance in the first direction 
Re claim 11, Hino in view of Ryu teaches the device according to claim 9, wherein the position in the first direction of the boundary is between the position in the first direction of the third end and the position in the first direction of the first end (see figure above).
Re claim 12, Hino in view of Ryu teaches the device according to claim 1, wherein a length along the first direction between the first conductive layer and the second conductive layer is not less than 0.5 µm and not more than 2 µm (the distance between 75 and 70 is about the width of the third partial region of about 1-10 µm Ryu [44]).
Re claim 13, Hino in view of Ryu teaches the device according to claim 1, wherein a position in the second direction of a boundary between the second partial region and the third partial region is between a position in the second direction of a boundary between the first partial region and the third semiconductor region and a position in the second direction of a boundary between the third semiconductor region and the second semiconductor region (see figure above).
Re claim 14, Hino in view of Ryu teaches the device according to claim 1, wherein the second semiconductor region further includes a second semiconductor portion (see figure above), the second semiconductor portion is between the third partial region and the fourth semiconductor region in the first direction (see figure above), the first semiconductor region further includes a fifth partial region (see figure above), and a portion of the third semiconductor region is between the fifth partial region and the second semiconductor portion in the second direction (see figure above).
Re claim 15, Hino in view of Ryu teaches the device according to claim 1, wherein the first element region further includes: a third conductive layer (Hino, 70 left, fig1, [55]); a fifth semiconductor region of the second conductivity type (Hino, p-type 30 left, fig1, [46]); and a sixth semiconductor region of the first conductivity type (n-type layer inserted under 30 left, see figure above), the first 
Re claim 16, Hino in view of Ryu teaches the device according to claim 15, wherein the first element region further includes a seventh semiconductor region (Hino, p-type 35 left, fig1, [50]) of the second conductivity type, the seventh semiconductor region is provided between the third semiconductor portion (left equivalent of first semiconductor portion, see figure above) and the third conductive layer (Hino, 70 left, fig1) in the second direction, and a concentration of an impurity of the second conductivity type in the seventh semiconductor region (Ryu, contact 22 as P+, [45]) is greater than a concentration of the impurity of the second conductivity type in the third semiconductor portion (Ryu, well 20 as p, [42]).
Re claim 17, Hino in view of Ryu teaches the device according to claim 16, wherein the first element region further includes a second compound region including a silicide (Ryu, nickel silicide on the left formed between source contact 30 and SiC layer 22 and 24 during annealing process, ~825C, [47]), the second compound region is provided between the seventh semiconductor region and the third 
Re claim 18, Hino in view of Ryu teaches the device according to claim 15, wherein a distance along the first direction between the third semiconductor region and the sixth semiconductor region (Hino, width of gap 22, fig1) is less than a length along the first direction of the second conductive layer (Hino, width of 75, fig1).
Re claim 19, Hino in view of Ryu teaches the device according to claim 1, further comprising: a first electrode (Hino, 71, fig1, [83]); and a second electrode (Hino, 80, fig1, [82]), a direction from the first electrode toward the second electrode being along the second direction (Hino, fig1), at least a portion of the first semiconductor region being between the first electrode and the second electrode (see figure above), the first conductive layer (Hino, 70 right, fig1) and the second conductive layer (Hino, 75, fig1) being between the first semiconductor region and the second electrode (Hino, fig1), the first conductive layer and the second conductive layer being electrically connected to the second electrode (Hino, fig1).
Re claim 20, Hino in view of Ryu teaches the device according to claim 1, wherein the first semiconductor region, the second semiconductor region, and the third semiconductor region include SiC (Hino, [44, 45]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812